 82DECISIONSOF NATIONALLABOR RELATIONS BOARDYouth Consultation Service of the Diocese of NewarkandInternational Union,United Automobile, Aero-space and Agricultural Implement Workers Union ofAmerica.Case 22-CA-4748July 27, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn December 1, 1972, Administrative Law JudgeSidney Sherman issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in reply to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thonty in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and hereby is, dismissedin its entirety.'We are adopting the Administrative Law Judge's recommendation todismiss the complaint on jurisdictional grounds but we rely solely on theclose relationship between Respondent's Holley Center and nonprofit Hack-ensack HospitalWe need not pass on any of the other findings made by theAdministrativeLaw JudgeDECISIONSIDNEYSHERMAN,Administrative Law Judge: The chargeherein was served upon Respondent' on January 6, 1972,the complaint issued on April 21 and the case was heard onMay 17 and July 13. The issues litigated related to allegedviolations of Section 8(a)(1) and (3) by the discharge of sixchild care counselors. After the hearing, briefs were filed byRespondent and the General Counsel.Upon the entire record,' the following findings and rec-ommendations are made:ITHE JURISDICTIONAL ISSUEYouth Consultation Service of the Diocese of Newark,herein called Respondent, is a nonprofit corporation organ-ized in 1951 under New Jersey law. In 1971, it conductedvarious operations in the State of New Jersey consisting ofa school in Newark of problem high school students, acenter in Jersey City for the rehabilitation of juvenile ad-dicts, a psychiatric outpatient clinic in Jersey City for thetreatment of emotionally disturbed persons of all ages, anda residence and day care center in Hackensack, hereinafterreferred to as the "Holley Center," for the care and treat-ment of emotionally disturbed girls. The Holley Center isthe only operation involved in this case.That a statutory basis for the Board's jurisdiction existshere is clear from Respondent's admission that it annuallyreceives from out-of-state sources remittances in excess of$13,000, representing payments of interest and dividends onstocks and bonds held by it. Nor is Respondent's nonprofitstatus a bar to asserting jurisdiction. InThe Children's Vil-lage, Inc.,186 NLRB 953, andJewish Orphan's Home ofSouthern California a/k/a Vista Del Mar Child Care Service,191NLRB 32, the Board took jurisdiction, although therespondent was a nonprofit organization engaged, like thisRespondent, in the care and treatment of emotionally dis-turbed children. In both cases the Board found that therespondent had sufficient gross receipts to satisfy the$500,000 requirement applicable to retail enterprises, and inChildren's Village, supra,the Board expressly left open thequestion whether to establish a separate standard for a facil-ity of the type involved in this case.We turn now to the question whether the foregoing$500,000 requirement is met here. Although the Holley Cen-ter, itself, did not open until August 1971, Respondent hasbeen operating various other facilities since 1951. The re-cord shows that in 1971 Respondent's receipts totaled$346,287, of which $14,601 consisted of income from invest-ments, $150,876 of fees for services rendered, and the bal-ance of grants and contributions from various sources.3 Allthese receipts were available for, and expended on, currentoperations. In addition, Respondent received contributionsin 1971 to various so-called "funds" established for specificpurposes, such as the construction or renovation of variousbuildings maintained, or to be maintained, by Respondent.4The most significant of these items was a grant of $843,000from the Federal government to one of these funds to fi-nance the construction of a new building, which grant, itwas stipulated at the hearing, was received by Respondentin 1971.5 Whether the nonrecurring nature of such an itemrequires that it be disregarded in computing Respondent'sgross receipts for jurisdictional purposes is a question whichthe Board does not seem to have specifically considered.However, there is some authority that, where the questionisone of counting capital purchases for the purpose ofapplying the Board's nonretail inflow test, such purchaseswill be counted, if they are not the only items of inflow,6 and'Respondent'sname has been amended to conform to its correct legalname as shownby Resp Exh 5 andthe stipulation of the parties(G.C Exh9)2For corrections of the transcript, see the orders of October 2 and Novem-ber 20, 1972'GC Exh 3See schedule3 of G C Exh 35The recordshows that such new building was the one housing the HolleyCenter, which was completedin August 1971.6Cemetery Service Corporation, (Parkview and Springdale Cemeteries)149205 NLRB No. 24 YOUTH CONSULTATION SERVICEthe Board will assert jurisdiction if the total of such capitaland noncapital items exceeds $50,000 per annum. Here, asstated, in 1971, Respondent received, in addition to theforegoing grant, nearly $350,000 for current operating ex-penses. Thus, only about $150,000 of the Federal grant needbe counted in order to find that the Board's gross receiptsstandard for retail enterprises has been met here. Accord-ingly, if theCemetery Servicecase,supra,is deemed control-linghere, and that were the only issue, assertion ofjurisdictionoverRespondent would be warranted.?However, there remains to be considered an issue whichemerges from cases likeTemple University-of the Common-wealth System of Higher Education,194 NLRB 1160;QueensBorough Public Library,195 NLRB 974; andNassau LibrarySystem,196 NLRB 864. In those cases, the Board refusedjurisdiction over an operation which, while not itself exemptfrom coverage under the Act, had certain special ties to anentity which was exempt. Thus, the Board declined jurisdic-tion in theTemple Universitycase,supra,because of the"unique relationship" between the university and the Com-monwealth of Pennsylvania and various state and local gov-ernment bodies. The principal factors stressed in those caseswere the degree of control exercised by the exempt entityover budgetary matters, its authority to audit expenditures,its substantial, financial support of the nonexempt opera-NLRB 604, 606, CfInternational Union of Operating Engineers, Local 428,AFL-CIO,169 NLRB 1847Another possible basis for finding sufficient annual gross receipts here issupplied by Respondent's stipulation that in 1972 it expects to receive about$600,000 for operating purposes (G C Exh 9) However, the Board hasfrequently held that, where, as here, the employer has been in operation forat least a year prior to the Board hearing, it will look only to his pastexperience, and will not rely on his projection of future income, in determin-ing whether to assert jurisdictionAroostook Federation of Farmers, Inc,114NLRB 538,Whippany Motor Co, inc,115 NLRB 52,The Windsor School,Inc,199 NLRB No 54The General Counsel contends that, if it should find for any reason thatRespondent's annual receipts do not exceed $500,000, the Board shouldestablish a less stringent jurisdictional standard for facilities for the treat-ment of emotionally disturbed children By way of analogy, the GeneralCounsel cites the Board's action inUniversity Nursing Home, Inc,168 NLRB263, where it announced a special standard for proprietary nursing homes,reducing the annual gross earnings requirement from $500,000 to $100,000In such decisions asUniversity Nursing HomeandButte Medical Propertiesd/b/a Medical Center Hospital,168 NLRB 266 (reducing the annual revenuerequirement for proprietary hospitals to $250,000), the Board based its actionon a determination that the total impact of nursing homes and proprietaryhospitals on the national economy was substantial, citing statistical data fromvarious governmental and industry publications, including the fact that in1965 the gross national expenditure for nursing home care had increased to$1 2 billionNo comparable data was supplied by the instant parties, andreference to a recent,governmentalsurveyshows that in 1969, there were inthe United States only 500 inpatient facilities for the treatment of emotional-ly disturbed persons of all ages with a total of about 18,000 patients andabout 9,000 full-time employees(Health Resources Statics,1971, pp 334-337,published by Public Health Service, U S. Department of Health, Educationand Welfare), and that in 1971, for emotionally disturbed children alone,there were in the United States only 33 licensed resident treatment centers(Idat p 421 See also,idat pp 355-356, for a discussion of the developmentof Federally funded community mental health centers of the type hereinvolvedWhile it there appears that there were 21,000 employees in suchcenters in 1970, that number necessarily includes employees of all compo-nents of such a center, including affiliated hospitals)By way of contrast, thesame source shows that in 1969 the national nursing home population of638,000 persons was cared for by about 368,000 full-time employees.(Idatpp 329-330) This data is supplied for the information of the Board withoutexpressing any judgment as to the conclusions to be drawn therefrom. SeeThe WindsorSchool,Inc, supra83tion, and ownership of the premises occupied by the latter.Here, there was considerable evidence concerning therelationship between the various operations of Respondentand of certain organizations which are exempt from theapplication of the Act, including nonprofit hospitals andmunicipal agencies, and there will next be consideredwhether such relationship was so close as to bring this casewithin the rule ofTemple Universityand related cases.As for Respondent's operation immediately involvedherein, the Holley Center, the record shows that it has anundeniably unique relationship to the Hackensack Hospi-tal,which is a nonprofit institution, exempt from the Act.In order to qualify for a Federal grant it was necessary fortheHolley Center to associate itself with a facility thatprovided certain health services in addition to those sup-plied by the Holley Center.' The Hackensack Hospital,hereinafter called the Hospital, was such a facility. Accord-ingly, in February 1971, the Holley Center and the Hospitalentered into an agreement to combine certain services ofeach institution, thereby offering a "comprehensive mentalhealth program." This grouping of services was designatedas the "Hackensack Hospital Community Mental HealthCenter," hereinafter called the "Community Center," andwas to be governed by an "Advisory Board," in accordancewith the bylaws of the Community Center,' which Boardwas to be composed,inter alia,of three representatives ofthe Hospital, three from the Holley Center, three from anorganization identified only as "Friendship House," oneeach from a state and county hospital, and six from the"community at large," the selection of those six being sub-ject to the approval of the board of trustees of the foregoinginstitutions. The agreement further provided for the submis-sion by the Holley Center to the Advisory Board of a pro-posed budget; for revision thereof, if deemed necessary bythe Advisory Board; for approval by it of any such revision;for the maintenance by the Holley Center of such financialand other reports as are required by the officials of theCommunity Center; for submitting to them reports of ex-penditures to be audited by them; for appointment by theHospital, subject to the approval of the Advisory Board, ofa director of the Community Center, who was to be respon-sible for all its operations; for approval of the medical direc-tor of the Holley Center by the representatives of theHospital; for participation by the Community Center'smedical director in the approval of the professional staff ofthe Holley Center; and for the maintenance by the HolleyCenter of medical records, to be made available to person-nel of the Hospital. Finally, the foregoing agreement stipu-lates that the Hospital is the "primary applicant" for theFederal grant and is responsible "for the receipt and dis-bursement of the finances and the carrying out by all partiesof the terms and conditions of the program and the grant."The General Counsel elicited an admission by the HolleyCenter's executive director, Stone, that, although that facili-8 The relevant Federal statute authorizes grants to institutions that provide(1) inpatient care, (2) outpatient care, (3) partial hospitalization, (4) emergen-cy services, and (5) consultation and education The Holley Center couldprovide only (I) and (2)9 The bylaws referred to above empower the Advisory Board "to reviewand approve all major policy decisions which affect the operation of theCommunity Center " 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDty hasbeen in operation sinceAugust 1971,most of theintegration provided for in the foregoing documents is stillin the blueprint stage. Stone ascribed this to the need formore time to complete the integration process. The GeneralCounsel,on the other hand,would attribute the foregoingdelayto the absenceof anybona fide intention to consoli-date the two operations,contending that the agreement be-tween the two institutions is merely a device adopted toqualify them for a Federal grant. However,that contentionrequires that one presume that the Federal authorities willnot discharge their duty to enforce compliance with theconditions on which the grant was made. Moreover, itwould be inappropriate to find on the present record thatindividuals charged with the administration of two nonpro-fit organizations would conspire to commit a fraud upon theFederal government.It is accordingly found that the operations of the HolleyCenter are in the process of being consolidated with certainoperations of the Hospital to form the Community Center,which is governedby an AdvisoryBoard compnsed in partof representatives of the Hospital;that the operating headof the Community Center is selected by the Hospital; andthat the professional staff of the Holley Center,including itsmedical director,are subject to the approval of the Hospitalor the medical director of the Community Center; that bud-getary procedures of the Holley Center are subject to thecontrol of the Advisory Board,and its expenditures subjectto audit by the Community Center;and that,as the sponsor-ing agency,the Hospital is the immediate recipient of suchFederal moneys as are made available to the Holley Centerand has pnmary responsibility for compliance by the latterwith the terms of the Federal grant.1°There remains to be considered the General Counsel'scontention that, in determining whether to take j unsdictionhere,the Board should look not merely at the operations ofthe Holley Center but at the totality of Respondent's activi-ties which,in 1971,comprised three other facilities,as well.As already related,there were then in operation(1) a psychi-atric clinic in JerseyCityfor the treatment of emotionallydisturbed persons of all ages, (2) a school in Newark forproblem high school students,and (3) a center in Jersey Cityfor the treatment of juvenile drug addicts I I However, withrespect to each of these operations there was evidence of arelationship to an organization not coveredby the Act.Thus,the JerseyCitypsychiatric clinic was shown to haveentered on January 15, 1971, into an arrangement with theChnst Hospital, a nonprofit institution,similar to that ex-isting between the Holley Center and the Hackensack Hos-pital,12 an object of such arrangements being to qualify thepsychiatric clinic for Federal grants. In addition,it appearsthat the Chnst Hospital owns the building occupied by theclinicThe school in Newark was established in cooperationwith the Newark Board of Education to deal with problemhigh school students who need special educational pro-grams. The students are referred to Respondentby a local10Respondent conceded that under such grant the Holley Center willreceive about$16 million over an 8-year period to defray staffing expense11This operation was phased out early in 197212 See Resp Exh 2public high school, which bestows its diploma on themwhen they graduate from Respondent's school. Its activitiesare directed by a headmaster, who is a staff member of thepublic high school, paid by it, and subject at all times to thecontrol of its principal.The Jersey City drug addicts treatment operation wasestablished in June 1971, for a 1-year period through anagreement between Respondent and a municipal agency, anobject of which was to qualify that operation for a Federalgrant.The agreement(1) required Respondent to establisha facility for treatment of juvenile addicts to be referred bymunicipal and state agencies, (b) prescribed in great detailintake and treatment procedures, (c) provided for the hiringof personnel in accordance with the hiring policies of themunicipal agency, and without discrimination as to race,color,or creed, (d) and required Respondent to furnish tothat agency any reports or other data that it might requestand to maintain proper records, including those pertainingto expenditures.Respondent further undertook in thatagreement to comply with the requirements of a detailedprogram evaluation procedure developed by the municipalagency, which requirements were designed to insure themaintenance in proper form, and the availability to themunicipal agency, of all records of Respondent pertainingto its drug addict treatment program.In summary,it seems fair to say that all the foregoingoperations of Respondent were so closely related to thoseof nonprofit hospitals or municipal agencies as to bring thiscase within the rule of theTemple Universitycase.Dismissalof the complaint will be recommended on that ground.IITHE UNIONInternationalUnion, United Automobile, Aerospace andAgriculturalWorkers Union of America,hereinafter calledthe Union, is a labor organization under the Act.IIITHE MERITSWhile consideration of the merits will be academic, if theBoard refused jurisdiction, discussion thereof will be under-taken here on the assumption that the Board may wish toassert jurisdiction.The only issue raised by the pleadings with respect to themerits was whether Respondent violated Section 8(a)(3) and(1) of the Act by discharging six employees for engaging inunion or concerted activities.A. Sequence of EventsAs already related, Respondent operates,inter alia,theHolley Center, where it provides various services for emo-tionally disturbed children, including the maintenance of aresidence for them. In December 1971, there were 17 suchchildren in that residence,ranging in age from 5 to 12 years,who were attended on a 24-hour-a-day basis by 6 femaleemployees, referred to in the record as "child care workers."The most succinct definition of their duties was given byone of them at the hearing, when she said that they were"parent surrogates" of the children,being with them at alltimes, and ministering to all their needs. YOUTH CONSULTATIONSERVICEThe record shows that these children had been referredto the Holley Center because of emotional problems; thateven under normal conditions many of them had a tendencyto engage in overt misconduct, including acts of physicalaggression; that one of them had repeatedly threatened sui-cide; and that, under conditions of stress, almost all of themwould hurt themselves or others. The record shows, also,that the child care workers were fully aware of these tenden-cies, as witness the following colloquy in the course of theexamination of one of their number, Malley:Q.We have evidence of girls that scream and bangagainst doors and kick people and had sucidial tenden-cies.A.Well, this happens when the full staff is there andeverything is going normal because the (sic) children'sbackgrounds . . . they have been mistreated andabused . . . during their lives and naturally they dohave problems.On various dates in November the instant employees sub-mitted to Stern, the administrator of the center, certaindemands for improvements in their working conditions andon December 1, having failed to achieve any results by thatprocedure, they signed cards designating the Union as theirbargaining representative. On December 13, Union AgentEsbensen met with Respondent's executive director, Stone,and asked for recognition, offering to show the cards. Dis-claiming any authority to recognize the Union, Stone indi-cated that the matter would be referred by him toRespondent's board of trustees and Esbensen would be ad-vised the following week. On December 16, the six employ-ees had a meeting with Stern, in the course of which adispute arose over Respondent's policy regarding inflictingcorporal punishment on the children, and, when Stern re-jected a request by the girls for clarification of that policy,they decided to engage in a 2-day walkout because of thisincident,as well as management's prior indifference to theirdemands. Accordingly, at about 4:30 that afternoon theytold Stern that they would leave within 20 minutes andwould not return until 9 a.m. on December 18. They tookleave of their charges, advising them they would not returnuntilDecember 18. When Stern arrived in the children'sdormitory, she found them distraught and screaming. Thenext day the strikers received a wire from Stone dischargingthem for their "action." When, on December 20, all six girls,accompanied by Esbensen, met with Stone and asked to bereinstated, he rejoined that they had been discharged forwalking out and that he was not disposed to reinstate them,but they could appeal to Respondent's board of trustees.However, the board took no action on the matter.On December 27, Stone wrote the girls, confirming theirdischarge,and explaining that action on the followingground:Walking out, without notice to the agency is in effectan abandonment of the girls in the Residence who areour charges. . . . 1317GC Exh 8B. Discussion85The General Counsel contends, initially, that the decisionto discharge the girls was prompted not only by their preci-pitate walkout but also by the fact that they had designatedthe Union as their bargaining agent. However, at the hear-ing, Stone insisted that the employees' involvement with theUnion had no bearing on their discharge. This is confirmedby the timing of the discharges; for, although the Unionadvised Stone on December 13, that all six girls had signedunion cards, it was not until immediately after the Decem-ber 16 walkout that Stone terminated their services. Underall the circumstances, there appears to be no preponderanceof evidence that the girls' adherence to the Union was afactor in the decision to discharge them or that Respondentwould have retained them in spite of their walkout, had theynot joined the Union.The General Counsel, next, contends that, even ifprompted only by the walkout, the discharge action violatedSection 8(a)(1) because it was in reprisal for protected, con-certed activities. Respondent rejoins that the walkout wasnot protected, citing the Board's decision in the case ofMarshall Car Wheel and Foundry Co. of Marshall, Texas,Inc,107 NLRB 314. There, about half of the work force ina foundry walked out for several hours in the midst of acritical operation involving the pouring of molten metalfrom a cupola. Had the respondent not succeeded in com-pleting the operation by emergency measures, serious dam-age would have been inflicted on its plant and equipment.The Board there stated:In cases involving supervisory 14 and plant-protec-tion employees,15 the Board has recognized the validityof the general principle that the right ofcertain classesof employees to engage in concerted activityis limitedby the duty to take reasonable precautions to protectthe employer's physical plant from such imminentdamage as foreseeably would result from their suddencessation of work. We are of the opinion that this dutyextends as well to ordinary rank-and-file employeeswhose work tasks are such as to involve responsibilityfor property which might be damaged. Employees whostrike in breach of such obligationengage inunprotect-ed activity for which they may be discharged or sub-jected to other forms of discipline affecting theiremployment conditions. 1614Carnegie-Illinois Steel Corporation (Gary SteelWorks),84 NLRB 851,affd inCharles Albrecht v N L R B,181 F 2d 652 (C A. 7, 1950).15Reynolds & Manley Lumber Company,104 NLRB 827;United StatesSteel Company (Joliet Coke Works) v. N L R B,196 F 2d 459 (C A. 7, 1952),setting aside95 NLRB 76316 The majority of the Board proceeded to find that, although thewalkoutwas unprotected for the reason stated above, the respondenthad violated theAct by refusing to take the strikers back exceptas new employees In sofinding, themajority relied on the respondent'sadmissionthatithad notdischargedthe strikersbecause ofthe unprotectedaspect of their conduct buthad refused to take themback as old employees only becauseof their allegedviolation of a plant rule forbidding them to leave work withoutpermission.The Board majorityinferredfrom this that the respondenthad condoned thestrikers'breach oftheir obligationto respect their employer's property. (Thecourt of appeals agreed with the Board that the strikewas unprotected but,contrary to theBoard, found insufficient proof of condonationN L R B v.Marshall Car Wheel and FoundryCo, 218 F 2d 409 (C A. 5,1955).)Here,however,Respondent maintainedthroughoutthat it was discharging theContinued 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDInCarnegie-IllinoisSteel Corp.,supra,the Board refusedto find unlawful the discharge of supervisors forjoining ina rank-and-file strike,despite their employer's dependenceon them for assistance in preventing serious damage toplant equipment from the strike.The Board there said:... we believe the complainants owed a duty to theRespondent,inherent in their position as supervisors,to comply with all reasonable instructions designed toprotect the Respondent's physical plant from imminentdamage or destruction.Certainly,if the supervisors hadbeen discharged for wilfully or negligently damagingtheRespondent'sblast furnaces or coke ovens, wewould have no hesitation in finding that such dischargewas for good cause. It would have been no defense thatsuch action was taken in concert with other supervisorsor in furtherance of a strike by supervisors or otheremployees.The case is no different in principle if, as inthe case at bar,the supervisors,knowing that the fur-naces and ovens, unless properly banked or closeddown,would suffer serious damage,deliberately andconcertedly,and contrary to their employer's instruc-tions, refuse to cooperate with other supervisors in thework necessary to prevent such damage. . .It is truethat in this case, insofar as appears from the record, theRespondent was able to avoid damage to its plant, due,presumably,to the efforts of those supervisors whoremained at work.However,that fact does not, in ouropinion,mitigate the seriousness of the breach . . . inthis casetSo, in the instant case . . . it was not unlawful for[the Respondent] to discharge those of its supervisorswho, by walking out or failing to report during therank-and-file strike, demonstrated their lack of de-pendability in an emergency.This holding was affirmed by the court of appeals."InReynolds & Manley Lumber Company, supra,in justifi-cation of its discharge of a "fireman" for leaving his post ina boilerroom to join a strike, the respondent contended thathe had forfeited the protection of the Act because he did notwait for his relief man, thereby creating a fire hazard in theboilerroom. The Board recognized the applicability of theprinciple that "the right of certain classes of employees toengage in concerted activity is limited by the duty to takereasonable precautions to protect the employer's physicalplant from such imminent damage as would result fromtheir sudden cessation of work," and the Board found thatthe nature of the employee's "assignment as a fireman re-quired him to take such precautions before leaving his postto go out on strike." However, the Board, also, found thathe had in fact taken such precautions and rejected thechild care workers for their walkout and refused to take them back on anyterms, and, unlike the situation inMarshall Car Wheel, supra,there was nopreponderance of evidence that Respondent was provoked by some aspectof the employees' conduct other than that stated in the aforequoted excerptfrom Stone's letter of December 27-namely, the "abandonment" of thechildren entrusted to their care" 181 F 2d 652 (C A. 7, 1950)respondent's defense for that reasonThere emerges from the foregoing cases the followingguidelines:1.The right to strike is limited not only by the duty notto inflict damage on the employer's physical plant but alsoby the duty to refrain from conduct that will create a seriousrisk of such damage.2.This duty is breached by the failure to give the employ-er sufficient advance notice of strike action to enable himto take such routine precautionary measures as may benecessary to avert such damage.3.The failure to give such notice renders the strike un-protected even though the employer is able by fortuitousmeans to prevent any damage from the strike.4.The foregoing duty extends to all employees and notonly to those who have special responsibilities for the pro-tection of the employer's physical plant or who, as in thecase of supervisors, owe a special allegiance to management.Respondent contends that the foregoing rules should beapplied not only to situations involving risk of harm toproperty but also to a case like the one at bar involving athreat to the safety and welfare of human beings. The argu-ment proceeds:In the present case the employees had an obligation topreserve life rather than property. This is an obligationthat surpasses that of the employees in theMarshallcase . . . . In the present case the employees simulta-neously left their employ in violation of their duty.They deserted the children at a critical time. They musthave recognized the dire consequences of their actOne cannot deny the force of this contention that the wel-fare of the 17 children at the Holley Center is entitled to atleast as much consideration as the preservation of the physi-cal plant involved in theMarshall Car WheelandCarnegie-Illinois Steelcases,supra.Reference has already been madeto the dangerous tendencies which the children exhibitedeven under normal circumstances and to the fact that underconditions of stress these tendencies were aggravated to thepoint where they were likely to inflict injury on themselvesor others. That the events of December 16 subjected themto considerable stress is evident from the fact that after theywere left to their own devices by the child care workers theybecame hysterical, screaming, "Who is going to take care ofme?" And that was the state in which they were found byStern, according to her credible testimony.It is true that Respondent was able to make stopgaparrangements for the care of the children until permanentreplacements could be found, and there was no evidencethat the sudden departure of their custodians had any last-ing, harmful effect on the children. However, under theprinciples set forth above the gravamen of the strikers' of-fense was not that their action resulted in actual injury tothe children but rather that they failed to take reasonableprecautions to prevent "such imminent damage as foresee-ably would result from their sudden cessation of work."Malley, one of the child care workers, admitted that theyknew that, because of their "emotional problems," the chil-dren would have an adverse reaction to the walkout. It isclear moreover, from Malley's testimony that she and theothers were sufficiently aware of this danger to take the YOUTH CONSULTATIONSERVICEtrouble to speak to the children before the walkout and totelephone them the next day, assuring them on those occa-sions of their intention to return in the morning of Decem-ber 18. At the same time, Malley averred that the girlsassumed that suitable replacements would be found to carefor the children during the walkout and that they wouldsuffer no "drastic effect." In this connection, Malley point-ed out that the walkout occurred when members ofRespondent's professional staff were on the premises andshe asserted that this fact influenced the timing of the de-monstration. However, the six girls could have had no assur-ance that the professional employees would be willing totake on the chore of ministering to the needs of emotionallydisturbed children for any extended period of time, includ-ing a night watch; and, in fact, the persons who actuallytook over for the strikers until permanent replacementscould be found were untrained members of the HolleyCenter's household staff, who had already put in a full day'swork. In any event, it is clear from the aforecited cases thatthe fact that the employer manages, through emergencymeasures, to cope with a hazardous situation does not ex-cuse the conduct of the strikers in creating such a situation.Here, all that was required of the strikers was that they giveRespondent adequate notice of their intention to strike andmake a reasonable effort to cooperate with it in effecting asmooth transition between their departure and the adventof replacements. At the very least, they could have stayedwith the children until Stern arrived in their quarters andmade some emergency provision for their care. Instead, thechild care workers left the children without waiting for anyadult to arrive on the scene and without giving their chargesany assurance that they would be cared for by anyone,thereby instilling in them a hysterical fear of abandon-ment.lThat would not seem to be the sort of conduct thatis It appears from the testimony of Malley that, on December 16, afterleaving the children's quarters, the six employees waited in an adjacent roomfor about 15 minutes, and that some time during that period Stern and otherstaffmembers came up to the children There was no evidence that thechildren knew that the employees were standing by during this interval andMalley did not claim that their purpose in doing so was to look after thechildren pending the arrival of replacements She gave,instead, a rathercryptic explanation, implyingthatthe employees remained on the premises87would measure up to the standards imposed on strikers byMarshall Car Wheeland related cases. Not only did suchconduct subject the children to emotional stress that endan-gered their mental and physical well-being but it also placedin jeopardy the future of the Holley Center; for, had thechildren suffered any harm as a result of the sudden depar-ture of their "surrogate parents," the reputation of the Hol-ley Center and the good will it enjoyed in the communitywould have been seriously impaired.It should be noted, moreover, that the instant employeeswere entrusted with the sole custody of the children not onlywhile in the relative security of the Holley Center but alsoduring their not infrequent excursions abroad 19 and Re-spondent could have had no assurance that, if reinstated,such employees would not extend their demonstrations ofdiscontent with their working conditions to occasions whenthe children were abroad and no replacements of any kindwere available. This circumstance underscores the analogyto the situation inCarnegie-Illinois Steel, supra,where theBoard found that the discharge of the supervisors was justi-fied by the fact that by their conduct they had demonstratedtheir lack of dependability. That trait is no less importantin a supervisor than in one entrusted with sole responsibilityfor the safety and welfare of emotionally unstable children.For all the reasons set forth above, dismissal of the com-plaint will be recommended.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, there is issued the following recommended:ORDER 2°The complaint herein is dismissed in its entirety.in the hope that management would renew negotiations in an effort to avertthe walkout19According to Respondent's executive director, Stone, the children wereallowed to leave their living quarters to spend a weekend in a recreation area,to visit the cinema, or to receive medical, dental, or hospital treatment.20 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.